UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 17, 2015 HCi Viocare Exact name of registrant as specified in its charter Nevada 000-53089 30-0428006 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Kintyre House, 209 Govan Road, Glasgow, Scotland G51 1 HJ (Address of principal executive offices) (Zip Code) +44 141 3700321 Registrant’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 4.MATTERS RELATED TO ACCOUNTANTS AND FINANCIAL STATEMENTS Item 4.01 Change in Registrant’s Certifying Accountant On September 17, 2015, HCi Viocare (the “Company”) notified its independent registered public accounting firm, Anderson Bradshaw PLLC (“Anderson Bradshaw”), that the Company had decided to change auditors and was therefore dismissing Anderson Bradshaw, effective immediately.The Company’s decision was approved by the Company’s board of directors, acting as the audit committee, on that same day, and concurrent with Anderson Bradshaw’s dismissal, the board of directors appointed Heaton & Company, PLLC (“Heaton”) as the Company’s new independent registered public accounting firm. During the fiscal year ended December 31, 2014, and through September 17, 2015, neither the Company nor anyone acting on its behalf consulted Heaton regarding (i) either the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s consolidated financial statements, and neither a written report nor oral advice was provided to the Company that Heaton concluded was an important factor considered by the Company in reaching a decision as to any accounting, auditing or financial reporting issue; or (ii) any matter that was either the subject of a disagreement (as defined in Item 304(a)(1)(iv) of Regulation S-K and the related instructions to Item 304 of Regulation S-K) or a reportable event (as defined in Item 304(a)(1)(v) of Regulation S-K). The reports of Anderson Bradshaw regarding the Company’s financial statements for the fiscal year ended December 31, 2014 did not contain any adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope, or accounting principles, except to indicate that there was substantial doubt about the Company’s ability to continue as a going concern. During the fiscal year ended December 31, 2014, and through September 17, 2015, the Company did not (i) have any disagreements (as defined in Item 304(a)(1(iv) of Regulation S-K and the related instructions to Item 304 of Regulation S-K) with Anderson Bradshaw on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedures, which disagreements, if not resolved to the satisfaction of Anderson Bradshaw, would have caused it to make reference thereto in connection with its reports; or (ii) experience any reportable events (as defined in Item 304(a)(1)(v) of Regulation S-K). The Company provided Anderson Bradshaw with a copy of this disclosure on September 17, 2015 and requested that Anderson Bradshaw furnish the Company with a letter addressed to the Securities and Exchange Commission (the “SEC”) stating whether or not it agrees with the above statements and, if not, stating the respects in which it does not agree.A copy of the letter, dated September 17, 2015, is filed as Exhibit 16.1 to this current report on Form 8-K. SECTION 9.FINANCIAL STATEMENTS AND EXHIBITS Item 9.01. Financial Statements and Exhibits. (d). Exhibits. The exhibits listed in the following Exhibit Index are filed as part of this Current Report on Form 8-K: Number Exhibit Letter from Anderson Bradshaw PLLC to the SEC 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HCi Viocare Dated: September 18, 2015 By: /s/ Sotirios Leontaritis Name: Sotirios Leontaritis Title: President, Treasurer, CEO and Director 3
